Mr. Chief Justice Scott delivered the opinion of the Court: The contract in evidence obligates the owners, or agents, whose names are appended to it, to pay plaintiffs a certain sum per foot for paving the street in front of their property, each a definite number of feet by them respectively owned. Evidence introduced on the trial shows plaintiffs had done the work, in paving the street, according to the specifications of the contract, in a workmanlike manner, to the satisfaction of the Board of Public Works. On this question, the testimony is quite full. Nothing, therefore, remained to be done but to pay for the work done according to the stipulated price, and the contract was, therefore, admissible in evidence under the common counts. Contracts will be construed to be joint or several, as the case may be, where the intent of the respective parties appears on the face of such obligations, and that construction will be adopted which is most consistent with the words employed to express the undertaking of the several parties. Robertson v. March, 3 Scam. 198; St. Louis, Alton and Rock Island Railroad Co. v. Coultas, 33 Ill. 188. Accordingly it appears, on the face of the contract in evidence, the undertaking of the obligors was several, and it will admit of no other construction consistently with the language employed. Each “undersigned property owner” agreed to pay for the paving of a definite number of feet in front of his property. Should the contract be construed to be a joint obligation, each obligor would be liable for the whole amount of work done under it. Such a construction would do violence to the intention of the parties, as the same plainly appears on the face of the obligation itself. It was within the discretion of the court to set aside the order of dismissal, and reinstate the cause on the trial calendar. Where there has been no palpable abuse of that discretion with which a court is clothed as will work manifest injustice, its exercise will not be reviewed in an appellate court. The judgment will be affirmed. Judgment affirmed.